      Case 2:20-cv-01177-TLN-DB Document 13 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS A. RAMIREZ,                                 No. 2:20-cv-01177-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    JEFFREY KAUFFMAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 18, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
     Case 2:20-cv-01177-TLN-DB Document 13 Filed 09/15/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed August 9, 2020, are ADOPTED IN FULL;

 3   and

 4          2. This action is DISMISSED without leave to amend for failure to state a claim under 42

 5   U.S.C. § 1983.

 6          3. The Clerk of Court is directed to close the case.

 7   DATED: September 14, 2020

 8

 9

10

11                                                                 Troy L. Nunley
                                                                   United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
